Exhibit 10.1

 

LOGO [g581524gra1.gif]  

CB&I

One CB&I Plaza

2103 Research Forest Drive

The Woodlands, TX 77380

USA

Tel: +1 832513 1000

Fax: +1 832513 1005

www.CBIepc.com

May 9, 2018

Patrick Mullen

One CB&I Plaza

2103 Research Forest Drive

The Woodlands, TX 77380

Dear Pat:

This letter agreement (this “Letter”) confirms the terms of your continued
employment with Chicago Bridge & Iron Company N.V. (the “Company”) following the
completion of the Company’s anticipated combination with McDermott
International, Inc. (“McDermott”) pursuant to the business combination agreement
(the “BCA”), dated as of December 18, 2017, as amended on January 24, 2018, by
and among the Company, McDermott International, Inc. and certain other parties.

 

1. Title; Reporting. Following the completion of the transactions contemplated
by the BCA (the “Closing”), your title will be Executive Advisor and you will
report to the Chief Executive Officer of McDermott. In addition, you will be a
member of the combined company’s Integration Steering Committee. The parties
expect that you will remain in these roles until on or about June 6, 2018.

 

2. Compensation and Benefits. Your annual rate of base salary will be $1,133,000
and your target annual bonus opportunity will be 130% of your annual rate of
base salary. At all times during your employment following the Closing, you will
be entitled to receive perquisites provided at the same level and on the same
terms as such perquisites are provided to you as of the date of this Letter,
including, without limitation, personal use of corporate aircraft, country club
fees, car allowance, financial planning services, and an annual executive
physical for you and your spouse.

 

3. Change in Control Agreement. Following the Closing, your Change of Control
Severance Agreement by and between you, the Company and Chicago Bridge & Iron
Company (Delaware), dated as of October 22, 2013 (the “CIC Agreement”), will
remain in full force and effect. In addition, as of the Closing, your cash
severance rights (including without limitation the cash severance rights set
forth in Sections 5.1(b), 5.1(d), and 5.1(e) of the CIC Agreement) will become
fully vested and non-forfeitable. Upon your resignation from or termination of
employment for any reason following the Closing, such vested cash severance
rights will be paid to you at the times specified in your CIC Agreement and in
accordance with any applicable tax requirements. All other rights under your CIC
Agreement will remain in full force and effect, without modification.

Engineering  ●  Procurement  ●  Construction Since 7889



--------------------------------------------------------------------------------

LOGO [g581524gra1.gif]

 

4. Indemnification. In addition to any rights to indemnification to which you
are entitled under the BCA, the Company will provide you with customary
indemnification rights for your service as a senior executive officer, including
without limitation, coverage under the Company’s or its successor’s D&O policy.

 

5. 2018 RSU Award. On February 14, 2018, you were granted 352,113 restricted
stock units relating to shares of the Company’s common stock (the “2018 RSU
Award”). Your 2018 RSU Award will vest in full upon your termination without
Cause (as defined in the CIC Agreement) or your resignation with good reason (as
defined in the CIC Agreement) or upon your death or disability. For the
avoidance of doubt, you will have Good Reason upon the Closing when you cease to
be the Chief Executive Officer of the combined company.

 

6. Miscellaneous. This letter may not be amended or modified except by an
agreement in writing signed by you and the Company. This letter will be binding
upon any successor of the Company or its businesses (whether direct or indirect,
by purchase, merger, consolidation, or otherwise), in the same manner and to the
same extent that the Company would be obligated under this letter if no
succession had taken place. The term “Company,” as used in this letter, will
mean the Company as defined above and any successor or assignee to the business
or assets that by reason hereof becomes bound by this letter. This letter will
be governed by, and construed in accordance with, the laws of the State of Texas
without reference to conflict of law rules. All benefits hereunder are subject
to withholding for applicable income and payroll taxes or otherwise as required
by law.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

LOGO [g581524gra1.gif]

 

Sincerely, Chicago Bridge & Iron Company N.V.

/s/ Kirsten B. David

Kirsten B. David Executive Vice President and Chief Legal Officer

 

Acknowledged and Agreed

/s/ Patrick K. Mullen

Patrick K. Mullen

 

[Signature Page to Patrick K. Mullen Letter Agreement]